Citation Nr: 1147495	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-47 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to November 1984, with subsequent additional periods of service with the United States Air Force Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In her December 2009 VA Form 9, the Veteran requested a hearing; in October 2011, she withdrew the request.  

The Board notes that the Veteran's notice of disagreement also expressed disagreement with the February 2010 rating decision's denial of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  Her December 2009 VA Form 9 specifically limited her appeal to the matter of service connection for a left knee disability, and the February 2010 rating decision in the matter of service connection for psychiatric disability has become final.  38 U.S.C.A. § 7105.  In May 2011, the Veteran again raised the issue of service connection for PTSD.   Such matter has not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction in the matter.  It is referred to toe AOJ for appropriate action.


FINDING OF FACT

On October 3 and October 31, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that she intended to withdraw her appeal seeking service connection for a left knee disability; there is no question of fact or law remaining before the Board in this matter.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking service connection for a left knee disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw her appeal in the matter of service connection for a left knee disability, further discussion of the impact of the VCAA on this matter is not necessary. 

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In statements received on October 3 and 31, 2011, the Veteran withdrew her appeal seeking service connection for a left knee disability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  
ORDER

The appeal seeking service connection for a left knee disability is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


